                 Case 2:21-cv-00207-JCM-DJA Document 1-2 Filed 02/08/21 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Nevada
                                                               District of __________

                        Lillian Babcock                              )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                v.
                                                                     )
                                                                             Civil Action No.   2:21-cv-00207
                                                                     )
College of Southern Nevada ex rel., State of Nevada;                 )
                 Ricardo Villalobos                                  )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)         College of Southern Nevada ex rel., State of Nevada




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Christensen James & Martin, Chtd.
                                           Evan L. James, Esq.
                                           7440 W. Sahara Ave.
                                           Las Vegas, NV 89117


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
